DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/2020, 5/28/2020, and 7/12/2022 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-10, 12-13 and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	New amendment (claims 1, 4-10, 12-13 and 14-15), dated 7/1/2022, due to interview, dated 7/6/2022, where claim language of claim 2-3 are now amended into the independent claims. An update search found that ZHAO et al (US 2019/0035118) processing low-dose x-ray with parameter consideration such as dosage and noise level to be process by GAN with a desire result is taught in figure 6 and paragraphs 0090-0097. Please see the Office Action below for further detail.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, 10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Harharan et al (Simulation of Realistic Low Dose Fluroscopic Images from their High Dose Counterparts, IDS) in view of ZHAO et al (US 2019/0035118).
Claim 1:
Harharan et al teaches the following subject matter:
A computer-implemented method for providing a result image data set, the computer-implemented method comprising: 
receiving an input image data set of a first examination volume (abstract teaches first examination volume such as image attributes associated with low dose image (can be view as first examination volume as well) that are taken into account; page 3 first paragraph teach high dose images (input image data set of a first examination volume) for processing to simulate realistic low dose images, where page 2, second to third paragraph, teach that input images (…transforming low dose CT to higher does level) are volume image data sets for processing);  
receiving or determining a result image parameter (page 3 first paragraph teaches the image parameter, noise and dose, that is to be simulated realistic low dose sequence (result image or the output) from high dose),
receiving or determining an input image parameter, the input image parameter relating to a property of the input image data set (above teaches the parameters of interest is dose and noise, such that the input image parameter and result image parameter will be the same. The transformation of the high to low (property) of the input image and result image will have the same parameter, dose and noise, applied), the input data is based on the input image parameter (above teaches the anatomy of GAN, where the input data is based on the receiving fine tune of the image parameter of interest for the Generator, which above teaches as dose and noise.), the input image data set being an X-ray image data set of the first examination value, and the result image parameter relating to one or more properties of the result image data set, the one or more properties including (abstract teaches first examination volume such as image attributes associated with low dose image (can be view as first examination volume as well) that are taken into account; page 3 first paragraph teach high dose images (input image data set of a first examination volume) for processing to simulate realistic low dose images, where page 2, second to third paragraph, teach that input images (…transforming low dose CT to higher does level) are volume image data sets for processing),
an X-ray dose of the result image data set (abstract teaches interest in X-ray and its dose level, above teaches result image data set (simulated low dose noise image data set)), 
a noise level of the result image data set (abstract teaches interest in x-ray and its nose attributes, above teaches result image data set (simulated low dose noise image data set)), and 
at least one of and X-ray source or an X-ray detector corresponding to the result image data set (above teaches X-ray result images data set (simulated low dose noise image data set from high dose image volume). Page 6 first paragraph teaches the use different detector types such as a flat panel C-arm CT, where a general anatomy of the flat panel C-arm CT have a source and detector a see in the image include).
Harharan et al teach the subject matter above, but does not teach the following which is taught ZHAO et al (US 2019/0035118):
determining a result image data set of the first examination volume by application of a trained generator function to input data, the input data being based on the input image data set and the result image parameter, the result image parameter relating to a property of the result image data, and a parameter of the trained generator function being based on a Generative Adversairal (GA) algorithm (0092 teaches using GA network with input image related consideration of low dose and noise level, where 0054 detail the image to be X-ray; Figure 6 and 0090-0097 detail the kind low-dose image and processing with neural network, such as a GAN, with consideration of dosage and noise level and output an image data (result image data set))
providing the result image data set (figure 6 part 612 and paragraph 0090-0097).
Harharan et al and ZHAO et al are both in the field of image processing especially processing of X-ray images with dosage and noise consideration such that the combine output is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Harharan et al with the Generative Adversairal (GA) algorithm of ZHAO et al would able generating a high-dose CT image of improved quality, based on a low-dose CT scan as disclosed by ZHAO et al in abstract.




Claim 4:
Harharan et al teach:
The method of claim 2, further comprising: 
receiving a comparison image data set of a second examination volume, the first examination volume and the second examination volume at least one of overlapping or identical (page 5 teach Table 1 where the comparison image data between the LD (first examination volume) and SLD (second examination volume) where the SLD is simulated of the LD so is overlapping and identical, where the comparison image data set is in respect to mean and standard deviation across several region); 
determining a comparison image parameter by application of a trained classifier function to the comparison image data set, the comparison image parameter relating to a property of the comparison image data set, a parameter of the trained classifier function being based on the GA algorithm (above teaches the use of trained classifier GAN (GA algorithm) that address the parameter (dose and noise) of the low dose (LD) and the simulated low dose (SLD), where the low dose is the property, with comparison image data show in Table 1 on page 5); and 
comparing the input image parameter and the comparison image parameter, the result image data set being determined upon the comparison image parameter differing from the input image parameter, and the result image parameter matching the comparison image parameter (page 6 Figure 1 teaches input image parameter (b) and comparison parameter (c) with difference in (d); Table 1 in page 5 show the matching between the parameters by means of mean and standard deviation across several regions).



Claim 5:
Harharan et al teach:
The method of claim 4, further comprising: 
adapting an imaging parameter of an imaging unit based on the comparing of the input image parameter and the comparison image parameter (above teaches image parameter of interest (dose and noise), image unit (flat panel C-arm CT), and Figure 1 and Table 1 teaches the comparison. Above teaches the general anatomy of the GNA with a fine tune training is view as adapting of the image parameter).

Claim 7:
Harharan et al teach:
The method of claim 1, wherein the result image parameter is matched to a trained image processing function (above teaches image parameters of interest are dose and noise, where one ordinary skill in the art will apply the same parameters to the training of image processing in order to have the result image to be process along the same parameters of interest).

Claim 10:
Harharan et al teach:
The method of claim 1, wherein the input image data set includes a time sequence of input image data of the first examination volume, and wherein the result image data set includes a time sequence of result image data of the first examination volume (page 4 last paragraph teaches acquiring different dose level (100%, 81%, 50%, 28%, 15% and 7.5%) of images acquired. One ordinary skill in the art seeing different percentage with different images see that these images are taking at different times and thus view as time sequence from each percentage. Above teaches first examination volume (such as high dose and also use of low dose in Table 1), result image data (simulated low dose (SLD))).

Claim 12:
Hariharan et al teaches the following
A provision system for providing a result image data set, the provision system comprising: 
an interface configured to receive an input image data set of a first examination volume, and to provide a result image data set of the first examination volume (page 2 second paragraph teaches a generative adversarial network where the discriminator is view as the interface to receive input image data set; abstract teaches first examination volume such as image attributes associated with low dose image (can be view as first examination volume as well) that are taken into account; page 3 first paragraph teach high dose images (input image data set of a first examination volume) for processing to simulate realistic low dose images, where page 2, second to third paragraph, teach that input images (…transforming low dose CT to higher does level) are volume image data sets for processing),
receiving or determining an input image parameter, the input image parameter relating to a property of the input image data set (above teaches the parameters of interest is dose and noise, such that the input image parameter and result image parameter will be the same. The transformation of the high to low (property) of the input image and result image will have the same parameter, dose and noise, applied), the input data is based on the input image parameter (above teaches the anatomy of GAN, where the input data is based on the receiving fine tune of the image parameter of interest for the Generator, which above teaches as dose and noise.), the input image data set being an X-ray image data set of the first examination value, and the result image parameter relating to one or more properties of the result image data set, the one or more properties including (abstract teaches first examination volume such as image attributes associated with low dose image (can be view as first examination volume as well) that are taken into account; page 3 first paragraph teach high dose images (input image data set of a first examination volume) for processing to simulate realistic low dose images, where page 2, second to third paragraph, teach that input images (…transforming low dose CT to higher does level) are volume image data sets for processing),
an X-ray dose of the result image data set (abstract teaches interest in X-ray and its dose level, above teaches result image data set (simulated low dose noise image data set)), 
a noise level of the result image data set (abstract teaches interest in x-ray and its nose attributes, above teaches result image data set (simulated low dose noise image data set)), and 
at least one of and X-ray source or an X-ray detector corresponding to the result image data set (above teaches X-ray result images data set (simulated low dose noise image data set from high dose image volume). Page 6 first paragraph teaches the use different detector types such as a flat panel C-arm CT, where a general anatomy of the flat panel C-arm CT have a source and detector a see in the image include).

Harharan et al teach the subject matter above, but does not teach the following which is taught ZHAO et al (US 2019/0035118):
an arithmetic unit, at least one of the interface or the arithmetic unit being configured to receive or determine a result image parameter, and the arithmetic unit being configured to determine the result image data set of the first examination volume by application of a trained generator function to input data, the input data being based on the input image data set and the result image parameter, the result parameter relating to a property of the result image data set a parameter of the trained generator function being based on a GA algorithm, wherein the interface is further configured to ((0092 teaches using GA network with input image related consideration of low dose and noise level, where 0054 detail the image to be X-ray; Figure 6 and 0090-0097 detail the kind low-dose image and processing with neural network, such as a GAN, with consideration of dosage and noise level and output an image data (result image data set).
Harharan et al and ZHAO et al are both in the field of image processing especially processing of X-ray images with dosage and noise consideration such that the combine output is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify Harharan et al with the Generative Adversairal (GA) algorithm of ZHAO et al would able generating a high-dose CT image of improved quality, based on a low-dose CT scan as disclosed by ZHAO et al in abstract.

Claim 13:
Harharan et al teach:
An X-ray device, comprising: an X-ray source; an X-ray detector; and the provision system of claim 12 (Page 6 first paragraph teaches the use different detector types such as a flat panel C-arm CT, where a general anatomy of the flat panel C-arm CT have a source and detector a see in the image include above as part of the system).

Claim 14:
Harharan et al teach:
A non-transitory computer program product storing a computer program, directly loadable into a memory of a provision system, including program segments to carry out the method of claim 1 when the program segments are run by the provision system (page 2 paragraph teaches image volume, imaging system, generating of X-ray images and computing to managing DIOCM images, all this addresses the memory, system, program.).

Claim 15:
Harharan et al teach:
A non-transitory computer-readable storage medium, storing program segments, which readable and executable by a provision system, to carry out the method of claim 1 when the program segments are executed by the provision system (page 2 paragraph teaches image volume, imaging system, generating of X-ray images and computing to managing DIOCM images, all this addresses the memory, system, program).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harharan et al (Simulation of Realistic Low Dose Fluroscopic Images from their High Dose Counterparts, IDS) and ZHAO et al (US 2019/0035118) in view of Langan et al (US 2016/0029987).
Claim 8:
Harharan et al and ZHAO et al teaches first examination volume but not the following which is taught by Langan et al:
The method of claim 1, further comprising:
receiving a mask image data set of a third examination volume (0044 teaches acquisition of mask from 3D examination. This combination is view as introducing a third examination volume to the first and second that was taught above),
wherein the examination volume and the third examination volume are at least one of overlapping and identical, and wherein the input data is also based on the mask image data set (0044 teaches two or more dataset (first and third) where a significant portion are essentially identical between the dataset (volume) with the acquisition of the mask data during x-ray procedure, where the procedure is view as imaging for input data).
Harharan et al and ZHAO et al and Langan et al are both in the field of image analysis, especially x-ray image dataset with further consideration of noise (Langan et al - 0047) and generating of synthetic mask data (Langan et al 0050 which same a simulated low dose of Harharan et al) such that the combine output is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the input image data set of Harharan et al and ZHAO et al further to include mask image data set of Langan et al for input processing which will provide minimum registration error as disclose by Langan et al in 0048 and better alignment as disclosed in 0049.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harharan et al (Simulation of Realistic Low Dose Fluroscopic Images from their High Dose Counterparts, IDS) and ZHAO et al (US 2019/0035118 ) in view of Madani et al (US 2019/0198156).
Claim 9:
Harharan et al and ZHAO et al teaches parameter (dose and noise) and trained generator function (GAN) above but not the following which is taught by Madani et al:
The method of claim 1, at least one of a cyclical consistency cost function and an information loss-cost function (0057 teaches use of loss function (loss cost function) to takes into account not only the real labeled image and generated (fake) image data where the lost function of the discriminator D 250 help minimized the GAN 200 coverage and the generator G for optimal state; 0063; figure 9 and 0099).
Harharan et al and ZHAO et al and Madani et al are both in the field of image analysis especially on X-ray image that are further processed by GAN such that the combine outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify the fine tuning of the GAN of Harharan et al and ZHAO et al with addition of lost cost function, also part of the GAN of Madani et al, in order to minimized the GAN coverage and the generator G discriminator for optimal state as disclosed by Madani et al in paragraph 0057 as well as allow unlabeled real data to contribute to learning, reducing the amount of labeling effort to achieve a desired level of accuracy as disclose in 0063.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wolterink et al “Generative Adversarial Networks for Noise Reduction in Low-Dose CT” teach Noise is inherent to low-dose CT acquisition. We propose to train a convolutional neural network (CNN) jointly with an adversarial CNN to estimate routine-dose CT images from low-dose CT images and hence reduce noise. A generator CNN was trained to transform low-dose CT images into routine-dose CT images using voxelwise loss minimization (abstract).
Ye et al (US 2020/0118306) teach METHOD FOR PROCESSING UNMATCHED LOW-DOSE X-RAY COMPUTED TOMOGRAPHY IMAGE USING NEURAL NETWORK AND APPARATUS THEREFOR
Wang et al (US 2020/0359449) teach 3-D CONVOLUTIONAL AUTOENCODER FOR LOW-DOSE CT VIA TRANSFER LEARNING FROM A 2-D TRAINED NETWORK


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656